 

 

EXHIBIT 10(a)

NASD
REGULATION
An NASD Company

June 12, 2001



Ms. Debbie Potash - Turner
SunAmerica Capital Services, Inc.
733 Third Avenue, 3rd Floor
New York, New York 10017-3204



 

Re:

Subordinated Loan Agreement

 

Extension of Maturity Date

Type:

Equity

Control #:

10-E-SLA-10749

Lender:

SunAmerica Inc.

Current Maturity Date:

June 30, 2002

 

Dear Ms. Potash - Turner:



The amendment extending the maturity date of the above referenced agreement from
June 30, 2002 to June 30, 2003 is accepted by the National Association of
Securities Dealers, Inc.



It is important to note that the limitations required by paragraph V, which
covers Permissive Prepayments, will run from the effective date of the original
agreement, not from the date of this amendment.



If you have any questions regarding this Agreement or our acceptance thereof,
please contact this office.



Very truly yours,





/s/ Gerald Dougherty



Gerald Dougherty
Assistant Director

GD: jr



Cc: Patricia MacGeorge

 

NASD Regulation, Inc.  District 10, One Liberty Plaza,  New York, NY 10006  212
858 4000

 

--------------------------------------------------------------------------------

 

NASD
SUBORDINATED AGREEMENT
AMENDMENT EXTENDING MATURITY DATE

SL-A

AGREEMENT BETWEEN:

 

Lender: SunAmerica Inc.

1 SunAmerica Center, 1999 Avenue of the Stars, 38th Floor
(Street Address)


Los Angeles                  California                90067-6002
(City)                         (State)                      (Zip)

AND

Broker-Dealer: SunAmerica Capital Services, Inc.


733 Third Avenue, 3rd Floor
(Street Address)


New York                 New York                    10017
   (City)                        (State)                       (Zip)

 

NASD ID Number: 13158
DATE FILED: May 21, 2001

 

-1-

--------------------------------------------------------------------------------

 

SUBORDINATED LOAN AGREEMENT
AMENDMENT EXTENDING THE MATURITY DATE

          This Amendment No. 2 of that certain NASD Subordinated Loan Agreement
for Equity Capital SL-5 by and between SunAmerica Inc. (the "Lender") and
SunAmerica Capital Services, Inc. (the "Broker-Dealer") effective as of May 28,
1998 ("Subordinated Loan Agreement") and amendment thereto dated as of May 22,
2000 ("Amendment No. 1") is dated as of April 30, 2001 ("Amendment No. 2").

          In consideration of the sum of $3,500,000 (the unpaid principal
amount) and subject to the terms and conditions set forth in the Subordinated
Loan Agreement approved by the National Association of Securities Dealers, Inc.
("NASD"), as amended by Amendment No. 1, scheduled to mature on June 30, 2002
bearing  Loan Number 10-E-SLA-10749, the Broker-Dealer and the Lender agree to
extend the maturity date until July 30, 2003. This Amendment No. 2 shall not
become effective unless and until the NASD has found Amendment No. 2 acceptable.

          The interest rate set forth in the Subordinated Loan Agreement, as
amended by Amendment No. 1, is changed from 9.5% to 7.5% per annum effective as
of July 1, 2002.

 

 

(The signature page follows.)

 

 

-2-

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF the parties have set their hands and seal this 30th
day of April, 2001.

 

BROKER-DEALER:            
                                                                            
 SUNAMERICA CAPITAL SERVICES, INC.



[Seal]                                                                   

                                                                                                              

                                                                                                                             
By: /s/ Debbie Potash Turner
                                                                                                                             
       Name: Debbie Potash Turner
                                                                                                                             
       Title: Chief Financial Officer

 

  

LENDER:       
                                                                                         
            SUNAMERICA INC.

[Seal]                                                                                                                       

                           
                                                                                                                            
  By: /s/ James R. Belardi
                                                                                                                             
        Name: James R. Belardi
                                                                                                                            
         Title: Executive Vice President

                                                                                              
FOR NASD USE ONLY 

                                                                                            
                                                                                             
ACCEPTED BY:      /s/ Gerald Dougherty
                                                                                                                                             
(Name)

                                                                                                                               
Assistant Director
                                                                                                                                            
 (Title)

 

                                   
                                                           EFFECTIVE DATE:  JUN
30 2002

 

                                   
                                                           LOAN NUMBER: 
10-E-SLA-10749

 

-3-

--------------------------------------------------------------------------------

 

SUBORDINATED LOAN AGREEMENT
LENDER'S ATTESTATION

 

              It is recommended that you discuss the merits of this investment
with an attorney, accountant or some other person who has knowledge and
experience in financial and business matters prior to executing this Agreement.

 

 

1. 

I have received and reviewed a copy of Appendix D of 17 CFR 240.15c3-l, and am
familiar with its provisions.



 

2.

I am aware that the funds or securities subject to this Agreement are not
covered by the Securities Investor Protection Act of 1970.



 

3.

I understand that I will be furnished financial statements pursuant to SEC Rule
17a-5(c).



 

4.

On the date this Agreement was entered into, the broker-dealer carried funds or
securities for my account. (State Yes or No): No.



 

5.

Lender's business relationship to the broker-dealer is: Lender is an
intermediate holding company of Broker-Dealer and continuously monitors fiscal
status and reports of Broker-Dealer.



 

6.

If the partner or stockholder is not actively engaged in the business of the
broker-dealer, acknowledge receipt of the following:



 

 

a.

Certified audit and accountant's certificate dated ___________.



 

 

b. 

Disclosure of financial and/or operational problems since the last  certified
audit which required reporting pursuant to SEC Rule 17a-11.  (If no such
reporting was required, state "none") _______________________.



 

 

c.

Balance sheet and statement of ownership equity dated _____________.



 

 

d. 

Most recent computation of net capital and aggregate indebtedness or aggregate
debit items dated ______________ reflecting a net capital of  $___________ and
ratio of ___________.



 

 

e. 

Debt/equity as of _____________ of ____________.

 

 

 

 

 

-1-

--------------------------------------------------------------------------------

 

 

 

f. 

Other disclosures:  ______________________ .

 

 

 

 

 

Dated: April 30,
2001                                                                                         
SUNAMERICA INC.  (Lender)

           [Seal]
                                                                                                                              By:
/s/ James R.
Belardi                                                                          
                                                                                             
                                        Name: James R. Belardi
                                                                                                                             
       Title: Executive Vice President

 

-2-

--------------------------------------------------------------------------------

 

OFFICER'S CERTIFICATE

           I, James R. Belardi, Executive Vice President of SunAmerica Inc., a
Delaware corporation (this "Corporation"), do hereby certify that the $3,500,000
subordinated loan made by this Corporation to SunAmerica Capital Services, Inc.,
amended to mature on June 30, 2003, does not cause the aggregate principal
amount of all outstanding loans made by this Corporation to its broker-dealer
subsidiaries to exceed $75 million.

 

Dated: April 30,
2001                                                                                           /s/
James R. Belardi
                                                                                                                        
      James R. Belardi, Executive Vice President 
                        [Seal]                                                                                            


 

 

 

--------------------------------------------------------------------------------

 

SUNAMERICA INC.

CERTIFICATE OF ASSISTANT SECRETARY 

     I, the undersigned, the duly elected, qualified and acting Assistant
Secretary of SunAmerica Inc., a Delaware corporation (the "Corporation"), do
hereby certify that the following resolutions were adopted by unanimous written
consent by the Executive Committee of the Board of Directors of the Corporation
on the 7th day of May 2001, and that said resolutions are in full force and
effect as of the date hereof: 

Blanket Authorization of Subordinated Loan Agreements for Equity Capital


          WHEREAS, this Corporation, from time to time, reviews the net capital
infusion needs of its wholly-owned broker-dealer subsidiaries, registered with
the Securities and Exchange Commission and members of the National Association
of Securities Dealers, Inc., which include, but not limited to, SunAmerica
Capital Services, Inc., Advantage Capital Corporation, SunAmerica Securities,
Inc., Royal Alliance Associates, Inc., Sentra Securities Corporation, Spelman &
Co., Inc. and FSC Securities Corporation, and in conjunction with such review
intends to provide subordinated loans to such subsidiaries pursuant to
Subordinated Loan Agreements for Equity Capital; 

          WHEREAS, it is in the best interests of this Corporation to provide
blanket authorization for such subordinated loan transactions, which
authorization shall supercede any prior authorization; 

          NOW, THEREFORE, BE IT RESOLVED that the Chairman, any Vice Chairman,
any Executive Vice President, or the Treasurer (the "Designated Officers"),
acting alone, be, and each hereby is authorized to effect subordinated loans to
the wholly-owned broker-dealer subsidiaries of the Corporation, in an aggregate
principal amount not to exceed Seventy-five Million Dollars ($75,000,000), and
such authority shall supercede any prior authorization; and to make, execute and
deliver such loan agreements and other documents evidencing such loans,
including any Subordinated Loan Agreement for Equity Capital, as deemed
necessary or appropriate; 

          RESOLVED FURTHER that each of the Designated Officers are hereby
authorized to make such changes in the terms and conditions of such Subordinated
Loan Agreements as may be necessary to conform to the requirements of Title 17
CFR §240.15c 3-1d and the rules of the National Association of Securities
Dealers; and 

 

 

--------------------------------------------------------------------------------

 

          RESOLVED FURTHER that the Executive Committee hereby ratifies any and
all action that may have been taken by the officers of this Corporation in
connection with the foregoing resolutions and authorizes the officers of this
Corporation to take any and all such further actions as may be deemed
appropriate to reflect these resolutions and to carry out their tenor, effect
and intent. 

          IN WITNESS WHEREOF, the undersigned has executed this Certificate and
affixed the seal of the Corporation this 7th day of May, 2001. 

                                                                                                       
      /s/ Lawrence M. Goldman
                                                                                                             
Lawrence M. Goldman
                                                                                                              Assistant
Secretary

 

(Corporate Seal)

 

 

--------------------------------------------------------------------------------

 